EXHIBIT (14) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form N-14 of our reports dated February 16, 2010 and December 21, 2009, relating to the financial statements and financial highlights of Eaton Vance Emerging Markets Fund, a series of Eaton Vance Special Investment Trust, and Eaton Vance Structured Emerging Markets Fund, a series of Eaton Vance Mutual Funds Trust, appearing in the Annual Reports on Form N-CSR for the years ended December 31, 2009 and October 31, 2009, respectively, and to the references to us under the headings EM Fund Financial Highlights, SEM Fund Financial Highlights, and Experts in the Proxy Statement/Prospectus and Financial Highlights in the Prospectuses, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts May 17, 2010
